Citation Nr: 1036884	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-37 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
Center (RO) 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability 
other than PTSD, diagnosed as anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk




INTRODUCTION

The Veteran served on active duty from February 1964 to February 
1966.  The Veteran's decorations include the Combat Infantryman 
Badge.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a September 2007 rating decision in which the RO, inter alia, 
denied service connection for PTSD.  In July 2008, the Veteran 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in November 2008, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2008.

For reasons expressed below, the Board has now characterized the 
appeal as encompassing both matters set forth on the title page. 
 
The Board's decision on the claim for service connection for PTSD 
is set forth below.  The matter of service connection for a 
psychiatric disability other than PTSD is addressed in the remand 
following the order; that matter is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action to fairly adjudicate 
the claim for service connection for PTSD have been accomplished.

2.  As reflected by his receipt of the Combat Infantryman Badge, 
the Veteran engaged in combat with the enemy, and his assertions 
of shooting and being shot at are consistent with the 
circumstances of such service.  

3.  Competent, persuasive medical evidence indicates that the 
Veteran does not meet the diagnostic criteria for PTSD.

CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2007 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claim for service connection for 
PTSD, what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA; this letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations.  The September 2007 rating decision reflects the 
initial adjudication of the claim after issuance of this letter.  
Hence, the June 2007 letter-which meets the content of notice 
requirements described in Dingess/Hartman and Pelegrini-also 
meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service treatment 
records and the report of a July 2007 VA examination.  Also of 
record and considered in connection with the appeal are various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in connection 
with the claim for service connection for PTSD warranted.

The Veteran's representative argues that the VA examination was 
inadequate because the examiner only spent 50 minutes with the 
Veteran.  The representative has identified no specific error or 
omission in the examination report, just that the examination 
should have taken more time.  However, as the examination report 
clearly includes pertinent historical information, discussion of 
the Veteran's current symptoms, and findings, and no deficiency 
in the examination report has been identified or shown by the 
evidence, the Board finds no reason to further delay a decision 
in this appeal by ordering another examination.   In other words, 
the current record is adequate to decide the claim for service 
connection for PTSD, and further RO development in this regard is 
not required.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence needed to establish the occurrence of a claimed in-
service stressor is typically dependent upon whether the Veteran 
engaged in combat with the enemy, as well as whether the claimed 
in-service stressor is related to such combat; or, if not, 
whether there objective evidence to verify the occurrence of the 
claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); see also 38 U.S.C.A. 1154(b) (West 2002).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the occurrence of the required in-service 
stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting the effective and 
applicability dates from July 12, 2010 to July 13, 2010).  The 
revisions apply to, among others, claims appealed before July 13, 
2010, but not yet decided by the Board.  On these facts, however, 
further discussion and application of the revision is 
unnecessary.

Here, VA has conceded the occurrence of the Veteran's in-service 
stressor.  As indicated,  the Veteran received the Combat 
Infantryman Badge, a medal indicating that he engaged in combat 
with the enemy, and the alleged stressor of shooting and being 
shot is entirely consistent with the circumstances, conditions 
and hardships of the Veteran's combat service.  See 38 U.S.C.A. § 
1154.   As the only remaining question is whether the Veteran has 
PTSD as a result of his verified stressor-to include the 
question of whether there is  a link between the Veteran's 
symptoms and his verified in-service stressor.

Diagnoses of PTSD must be rendered in accordance with the 
diagnostic criteria for the condition set forth in the Fourth 
Edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 
4.125 (2009) (noting that VA has adopted the nomenclature of the 
DSM-IV).

Considering the claim for service connection in light of the 
above, the Board finds that competent, probative evidence 
establishes that the Veteran does not meet the diagnostic 
criteria for PTSD, and that, therefore, the claim must be denied.

Service treatment records are negative for any complaints, 
findings, or diagnosis pertinent to any psychiatric problem.  
Psychiatric evaluation was normal at the time of the Veteran's 
separation from service.  In his June 2007 claim, the Veteran 
noted that he has never been treated for PTSD.

On VA examination in July 2007, the VA examiner noted that the 
Veteran has a pattern of low-frequency nightmares that have been 
decreasing over time and experiences non-intrusive thoughts of 
military service.  The Veteran denied persistent avoidance of 
stimuli, numbing of emotions, or persistent increase on arousal.  
The VA psychologist concluded that the Veteran did not meet the 
diagnostic criteria for PTSD and, alternatively, diagnosed the 
Veteran with anxiety disorder with coexisting depressive 
symptomatology.    

The Board points out that the VA psychologist's opinion 
constitutes the only competent opinion to address whether the 
Veteran actually meets the diagnostic criteria for PTSD, and that 
neither the Veteran nor his representative have presented or 
identified any contrary, competent evidence or opinion.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 38 
U.S.C.A. § 1110.  See also, McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  Accordingly, where, as here, medical evidence 
establishes that, fundamentally, the Veteran does not have the 
disability for which service connection is sought-here,  PTSD-
there can be no valid claim for service connection for that 
disability.  

Thus, while the Board acknowledges that the Veteran is a combat 
Veteran with a conceded stressor, as discussed above, without a 
diagnosis of PTSD, there is, regretfully, no basis upon which to 
award service connection, as sought.

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the Veteran's assertions as well as 
those advanced by his representative, on his behalf; however, 
none of this evidence provides a basis for allowance of the 
claim.  The matter of current disability upon which this claim 
turns is one province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the 
Veteran nor his representative is shown to be other than a 
layperson without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a medical 
matter such as whether the Veteran's symptoms meet the diagnostic 
criteria for PTSD.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching the 
determination to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied.


REMAND

In light of the current record and recent United States Court of 
Appeals for Veterans Claims (Court) precedent, the Board finds 
that further RO action on this matter is warranted. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that the Board erred in not considering the scope of a Veteran's 
claim for service connection for PTSD as including any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, psychiatric 
diagnoses of record and other information.

In this case, although the RO only adjudicated a claim for 
service connection for PTSD (which, as indicated above, has been 
denied on the basis of current disability), the record reflects 
psychiatric diagnosis of record other than PTSD-specifically, 
anxiety disorder.  Thus, consistent with Clemons, the record 
raises the matter of the Veteran's entitlement to service 
connection for a psychiatric disability other than PTSD.  To 
avoid any prejudice to the Veteran, a remand for RO consideration 
of this matter, in the first instance, is warranted.  Prior to 
adjudicating the claim, to ensure that all due process 
requirements are met, the RO should give the Veteran another 
opportunity to provide any additional information and/or evidence 
pertinent to the claim remaining on appeal, explaining to him 
that he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. § 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by the VCAA (to include 
arranging for examination of the Veteran, if warranted) prior to 
adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran a 
letter requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the matter 
of service connection on appeal that is not 
currently of record.

The RO should clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).

2.  If the Veteran responds, the RO should 
obtain all identified outstanding records of 
psychiatric evaluation and/or treatment not 
currently of record, following the procedures 
set forth in 38 C.F.R. § 3.159 (2009).  All 
records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
arranging for examination of the Veteran, if 
appropriate), the RO should adjudicate the 
matter of service connection for a 
psychiatric disability other than PTSD, 
diagnosed as anxiety disorder, in light of 
all pertinent evidence and legal authority.

5.  If the benefit sought on appeal is 
denied, the RO must furnish to the Veteran an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford him an appropriate 
time period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


